Citation Nr: 0812819	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-37 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for lupus with hypertension 
and anemia, claimed as due to exposure to herbicide.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from January 1967 to 
January 1971.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In June 2006, the undersigned Veterans Law Judge conducted a 
hearing at the RO.  The transcript is associated with the 
claims folder.

In July 2007, the Board remanded the appeal to the Appeals 
Management Center (AMC) for additional development.  The AMC 
obtained copies of Social Security Administration (SSA) 
disability records, which have been associated with the 
claims folder.

VA sent the appellant a Supplemental Statement of the Case 
(SSOC) dated November 23, 2008.  The appellant responded with 
the submission of additional evidence:  A duplicate copy of a 
letter dated May 2003 from Dr. D.G., two articles on veterans 
who served off the shores of Vietnam or "Blue Water" 
veterans, and an article on autoimmune dysfunction in Vietnam 
veterans.  This evidence was received at the Board on March 
6, 2008.  The Board finds that referral of this evidence to 
the agency of original jurisdiction is not warranted as the 
evidence is duplicative or addresses matters not in dispute 
(i.e., presumptive service connection for lupus if shown in 
initial post separation year), or addresses those conditions 
accepted as presumptive disorder based on herbicide exposure 
(lupus is not included among those listed at 38 C.F.R. 
§ 3.309(e)).

Lastly, as the claim before the Board involves a disability 
not included in the list of presumptive disabilities based on 
herbicide exposure, this case is not subject to the Haas v. 
Nicholson, 20 Vet. App. 257 (2006), Court ordered stay.  
Historically, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) reversed a decision of 
the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  Pending 
appeal of that decision, VA imposed a stay on the 
adjudication of claims affected by Haas on September 21, 
2006.  In Ribaudo v. Nicolson, 21 Vet. App. 137 (2007) (Per 
curiam order), the Court found that VA's stay was unlawful 
and ordered that VA rescind the stay order and process 
appeals that were stayed.  VA subsequently filed a motion for 
a stay on the adjudication of cases potentially affected by 
Haas.  The motion was granted and on January 27, 2007, the 
Court ordered a stay on the adjudication of cases before VA.  
Ribaudo v. Nicholson, 21 Vet. App. 137 (2007) (Per curiam 
order).  Again, the Board finds that a stay is not warranted 
in this case as the claim before the Board involves a 
disability not included in the list of presumptive 
disabilities based on herbicide exposure; the current appeal 
does not turn on whether the appellant was exposed to 
herbicide agents in service.


FINDINGS OF FACT

1.  Lupus is not shown in service or within the initial post 
separation year.

2.  Lupus, first shown many years after service, is not 
attributable to service, including herbicide exposure.


CONCLUSION OF LAW

Lupus with hypertension and anemia was not incurred in or 
aggravated by service, and it is not proximately due to or 
the result of service, to include exposure to herbicide.  38 
U.S.C.A. § 1101, 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
November 2003 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.

However, notice of the disability rating and effective date 
elements was not provided until November 2008, after the 
initial rating decision, and it was included as part of the 
SSOC.  This is error and presumed prejudicial to the 
appellant unless VA can demonstrate otherwise.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, the 
Board finds that there is prejudice to the appellant in both 
the timing error and inclusion of the notice in the SSOC.  
However, the Board finds that the fundamental fairness of the 
adjudication process was not impacted.  Essentially, the 
appellant has not been deprived of information needed to 
substantiate his claim and the very purpose of the VCAA 
notice has not been frustrated by the error here.  VA 
provided notice of the disability rating and effective dates 
elements and he subsequently acknowledged receipt by 
returning to VA of a copy of the November 2008 SSOC (circling 
"Disability Rating") along with other evidentiary 
submissions.  Additionally, the Board observes that the 
appellant has been represented throughout his appeal.  
Accordingly, Board believes that it should proceed with an 
adjudication of the appeal.  Stated differently, although the 
veteran received inadequate preadjudicatory notice, and that 
error is presumed prejudicial, the record reflects that he 
was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

The Board notes that, because the claim is denied as 
discussed in the following decision, the benefit sought could 
not be awarded even had there been no defect in the notice.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, service personnel records, SSA disability records, 
letters from VA Dr. D.G., and VA medical records have been 
associated with the claims folder.  Additionally, the 
appellant provided VA with numerous articles-abstracts 
pertaining to lupus or herbicide exposure which have been 
associated with the claims folder.  Also, VA provided the 
appellant with a hearing before the undersigned Veterans Law 
Judge in June 2006.  A transcript is associated with the 
claims folder.  While a VA examination was not given the 
appellant in connection with his current lupus claim, he was 
afforded a VA examination in October 1993.  Furthermore, as 
the evidence of record does not include evidence of an 
association between the appellant's post service diagnosis 
for lupus and his period of active service, including the 
alleged herbicide exposure, VA has no duty to provide a VA 
examination.  38 U.S.C.A § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  To the extent that he claims he has lupus, the 
record is adequate to establish that fact and examination 
solely for that purpose is not needed.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board finds that 
there is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  The 
fundamental fairness of the adjudication process has not been 
compromised and VA has done everything reasonably possible to 
assist the claimant.  Accordingly, appellate review may 
proceed without prejudice to the claimant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection

The appellant contends that he developed lupus with 
hypertension and anemia due to herbicide exposure in service.  
He did not engaged in combat and he does not assert his 
claimed disability is a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in this matter.

The appellant served in the U.S. Navy from January 1967 to 
January 1971.  Available service personnel records reflect 
that he served aboard the U.S.S. Kearsarge and U.S.S. 
Independence.  These records further show that the was 
awarded the National Defense Service Medal and the Vietnam 
Service Medal.  The award of the Vietnam Service Medal is not 
reflected on his DD 214.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Systemic lupus erythematosus shall be considered to have been 
incurred in or aggravated by service although not otherwise 
established during the period of service if manifested to a 
compensable degree within one year following service in a 
period of war or following peacetime service on or after 
January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

In addition, certain presumptions are granted for veterans 
who were exposed to the herbicide Agent Orange during service 
in Vietnam.  However, lupus is not among the conditions for 
which presumptive service connection is available.  See 38 
C.F.R. §§  3.307, 3.309 (e).  Notwithstanding, claimants  may 
still establish service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service medical records show no findings of or treatment for 
lupus.  Clinical evaluation on service entrance and 
separation was essentially normal.

On his VA claim for compensation or pension received in 
September 1993, the appellant reported having lupus since 
August 1991.  VA treatment records reflect that he was 
hospitalized in June 1993 for systemic lupus erythematous 
(SLE) with nephritis and followed as an outpatient.

Report of VA examination dated October 1993 reflects, by 
history, high blood pressure since 1989 and lupus since 1989.  
The diagnoses were SLE, lupus nephritis with 75 percent of 
overall kidney function, severe hypertension due to lupus 
nephritis, anemia secondary to renal failure, and nephritic 
syndrome.

Letters dated April 1994, May 1997, May 2003, and September 
2005 from Dr. D.G., VA Staff Physician, Nephrology Section, 
are essentially the same and reflect that the appellant was 
followed for SLE and chronic renal failure, leading to End 
Stage Renal Disease.  Dr. D.G. noted in April 1993 that the 
appellant was under his care since 1992.  He noted in 
September 2005 that the appellant was exposed to Agent 
Orange.

In further support of his claim, the appellant submitted a 
copy of a Vietnam Veterans of America Lupus Survey, a copy of 
a VA medical abstract from the internet dated June 1999 
titled The Role of Nitric Oxide in Systemic Lupus 
Erythematosus, and a copy of a VA medical abstract from the 
internet dated June 1999 titled The Molecular Mechanisms of 
Anti-DNA Production and Pathogenicity.

At a June 2006 hearing, the appellant testified that he 
believes he developed lupus because of herbicide exposure in 
service.  He further testified that he believes the letters 
from Dr. D.G. were favorable medical opinions which 
attributed his lupus to Agent Orange exposure in service.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for lupus with hypertension and anemia.  Lupus is 
not shown in service or within the initial post separation 
year, and reliable evidence attributing lupus with 
hypertension and anemia to service, including herbicide 
exposure, has not been presented.

The evidence reflects that the appellant reported 
inconsistent dates of onset for lupus.  He has reported 1989 
and 1991 as dates of onset.  Dr. D.G. reported treating the 
appellant as early as 1992.  Regardless of whether lupus was 
shown in 1989 or 1991, this is well-past the one-year 
presumptive period for service connection.

Furthermore, the evidence of record contains no medical 
opinions or findings establishing that the currently 
diagnosed SLE with hypertension and anemia is the result of 
the appellant's active service, including his report of 
exposure to the herbicide Agent Orange.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (incurrence of a disorder or disease during service may 
be rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service).

As for the appellant's statements and testimony that his 
doctor has related his current condition to service, hearsay 
medical evidence, as transmitted by a lay person, is not 
competent evidence because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Board 
observes that neither the statements from Dr. D.G. nor the VA 
treatment records themselves contain such statements.  Dr. 
D.G. notes that the veteran has lupus and separately notes 
that the veteran was exposed.  However, D.G. does not 
establish a relationship between the two.  Where as here, the 
determinative issue involves a medical diagnosis and an 
opinion as to etiology, medical evidence is required to 
support the claim.  The appellant as a layperson is not 
competent to offer an opinion as to a medical diagnosis, or 
an opinion etiologically linking his currently manifested 
lupus to active service, including as the result of exposure 
to the herbicide Agent Orange.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Accordingly, the appellant's testimony 
has diminished probative value.

Additionally, the Board has considered the medical article-
abstracts and Lupus Survey evidence.  Medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses).  However, 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996). Here, crucially, the medical article-abstract and 
survey evidence, like treatise evidence, is general in nature 
and does not specifically relate to the facts and 
circumstances surrounding the appellant's case.  As such, it 
has limited probative value.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
, and the benefit-of-the- doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for lupus with hypertension and anemia, 
claimed as due to exposure to herbicide, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


